Case 20-40251       Doc 17   Filed 04/02/20 Entered 04/02/20 12:55:12       Main Document
                                          Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In The Matter Of:                              )
                                               )
Colleen E. Vitale,                             )   Case Number: 20-40251-399
 fka Colleen E. Daniels,                       )
                                               )
      Debtor.                                  )   Chapter 7
                                               )
Ditech Financial LLC,                          )
                                               )   Motion No. 10
      Movant,                                  )
                                               )
vs.                                            )   Hearing Date: April 8, 2020
                                               )   Hearing Time: 2:00 PM
Colleen E. Vitale                              )   Objection Deadline: April 1, 2020
and Tracy A. Brown, Trustee,                   )
                                               )
      Respondents.                             )
                                               )


                     ORDER ON MOTION FOR RELIEF FROM STAY
         The Motion for Relief from the Automatic Stay, filed by Ditech Financial LLC
having been filed, and upon consideration of the pleadings and the record as a whole,
the Court finds and concludes that the Movant has a security interest in the following
motor vehicle: VIN: 12567E: 1998 Dutch, MFRGHM.
         The Court further finds and concludes that there is no equity in this motor vehicle
for the benefit of the bankruptcy estate; that Movant has not been afforded adequate
protection for its interest and that said property is not necessary for an effective
reorganization. It is therefore,
         ORDERED that the Motion for Relief from Stay is hereby GRANTED BY
DEFAULT in that the stay provided for by Section 362 of Title 11, United States Code,
is terminated to permit the Movant, or its successors and assigns to repossess its
security interest in the herein described motor vehicle and to pursue its remedies in




                                           1
Case 20-40251     Doc 17     Filed 04/02/20 Entered 04/02/20 12:55:12      Main Document
                                          Pg 2 of 3



accordance with the security agreement and state law including obtaining possession of
the motor vehicle. It is further
       ORDERED that relief from the automatic stay is granted to Movant, or its
successors and assigns effective immediately and that relief from the automatic stay is
not stayed for fourteen (14) days pursuant to Rule 4001. It is further
       ORDERED that Movant's alternative request to dismiss this bankruptcy case be
and it hereby is DENIED as moot. All further relief prayed for by Movant is hereby
DENIED.



DATED: April 2, 2020
St. Louis, Missouri                                   Barry S. Schermer
snm                                                   United States Bankruptcy Judge




Order Prepared and Submitted by:
Millsap & Singer, LLC

Cynthia M. Kern Woolverton, #47698, #47698MO
Stewart C. Bogart, #67956, #67956MO
Muhammad Esa Ahmed, #70619, #70619MO
Holli E. Dethrow, #70649, #70649MO
Christopher D. Lee, #63024, #63024MO
Attorneys for Movant
612 Spirit Drive
St. Louis, MO
Telephone: (636) 537-0110
Facsimile: (636) 537-0067
bkty@msfirm.com




                                         2
Case 20-40251   Doc 17   Filed 04/02/20 Entered 04/02/20 12:55:12   Main Document
                                      Pg 3 of 3


Copies Mailed to:

Cynthia M. Kern Woolverton
Stewart C. Bogart
Muhammad Esa Ahmed
Holli E. Dethrow
Christopher D. Lee
Attorneys for Movant
612 Spirit Drive
St. Louis, MO 63005

Colleen E. Vitale
711 Kelvin Dr.
Saint Louis, MO 63137

Charles Webb Taylor
The Law Office of Charles Webb Taylor
Attorney for Debtor
400 N. Fifth Street, Ste. 110
St. Charles, MO 63301

Tracy A. Brown
The Law Office of Tracy A. Brown
Chapter 7 Trustee
1034 S. Brentwood Blvd., Suite 1830
St. Louis, MO 63117

Office of the U.S. Trustee
Thomas F. Eagleton U.S. Courthouse
111 South 10th St., Suite 6353
St. Louis, MO 63102




                                        3
